Citation Nr: 1002711	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-32 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran appeared and testified at a personal hearing in 
November 2009 before the undersigned Veterans Law Judge 
sitting in Philadelphia, Pennsylvania.  A transcript of the 
hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

The Veteran filed a claim for service connection for 
depression in June 2006, and he noted that his depression 
began in 1963 and that he was first treated in February 2006 
at the Philadelphia VAMC.

For VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the DSM-IV.  See 38 C.F.R. § 
3.304(f).  Also, though the Veteran applied for service 
connection for depression, he can be service connected for 
any mental disability that may reasonably be encompassed by 
his description of the claim, reported symptoms, and the 
other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

Service treatment records include an April 1965 record where 
the Veteran's commanding officer requested that he undergo a 
psychiatric evaluation as he appeared "restless, moody."  
He underwent a psychiatric evaluation and was noted to be a 
"rather immature and immutable individual who yields to 
impulse and is capable only of seeing his own difficulties in 
terms of shortcomings and failures of others."  The 
psychiatrist also noted there was no evidence of a mental or 
emotional disease, and that he did not have much insight into 
his immaturity.  He was given a diagnosis of passive-
aggressive personality disorder, chronic, mild.  The 
psychiatrist later wrote a report stating the Veteran was 
"found to be free of mental defect, disease, or derangement 
and has the mental capacity to understand" the consequences 
of his actions.  It was recommended he be given a further 
trial of duty, and that he was not suffering from any 
psychiatric condition which would warrant separation from 
service by reason of physical disability.  On his May 1965 
separation examination he marked that he had never suffered 
from depression or excessive worry.  His examiner noted his 
diagnosis of passive-aggressive personality disorder, 
chronic, mild.  It was also noted the condition was not 
incurred in the line of duty, and that it existed prior to 
service.

The Board notes that personality disorders are not considered 
diseases or injuries for compensation purposes, and, thus, 
are not considered disabilities for which service connection 
can be established.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation).  However, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993)).

In February 2006 the Veteran was seen at the VA Behavioral 
Health clinic, where he related that he had a number of 
serious stressors in the prior six months, including the 
death of both of his parents, with whom he lived, and being 
evicted from his home by his sister.  The psychiatrist 
diagnosed him with depression, not otherwise specified, 
"most likely adjustment disorder vs. MDD, mild," and to 
consider psychotic disorder.  In March 2006, he was assessed 
with adjustment disorder with depressed mood and insomnia and 
prescribed an anti-depressant and a medication to aid 
sleeping.  By April 2006, his VA treating psychiatrist noted 
that his adjustment disorder with depressed mood was 
improving, although his insomnia continued.  

In an April 12, 2007 letter, a VA treating psychiatrist noted 
the Veteran was under his care "for treatment of his 
depression".  The Veteran had related t incidents of racial 
discrimination in service and his depressed feelings due to 
the discrimination.  The psychiatrist noted he had reviewed 
the Veteran's service treatment records, including the 
diagnosis of "passive-aggression," and opined that it was 
possible that the Veteran's reluctance to perform his duties 
represented "the manifestations of the reactive depression 
which [he] claims he experienced."  He continued that 
reactive depression would not be inconsistent with the 
Veteran's report of his reaction to the events at the time, 
given the racial discrimination of the era.

VA treatment records April 12, 2007, the same day as the 
letter, show that same treating psychiatrist assessed him 
with "adjustment disorder with depression and insomnia, 
resolved."  The psychiatrist continued that he had a history 
of demoralization related to perceived racism in service, and 
that it was "possible that the 'moody' and 'immature' nature 
observed during the military reflected a depression which was 
underappreciated in an era where racism was not challenged as 
it is today."  An additional letter from the treating 
psychiatrist, from November 2007, gave the opinion that "it 
is likely that his current depressive disorder is related to 
his experiences during the [sic] service."

In December 2007, the Veteran was afforded a VA examination.  
The examining psychologist found that there was insufficient 
evidence that the Veteran was (then) currently suffering from 
an active depressive disorder, noting that the Veteran only 
endorsed three symptoms associated with depression, whereas a 
minimum of five were required to make the diagnosis.  The 
Veteran did not describe a depressed mood or anhedonia and 
the frequency of his irritability did not meet the two-week 
threshold required for a diagnosis of major depressive 
disorder.  She opined that his military history, psychiatric 
history and clinical course did not support a current DSM-IV 
diagnosis of a depressed disorder, noting that his initial 
symptoms of depression appeared to have been reduced 
significantly and there was insufficient evidence to warrant 
a current diagnosis of a depressive disorder.  No other Axis 
I diagnosis were found.  She found that the lack of a 
diagnosis was necessary as he did not present with the 
symptomatology required for a DSM-IV diagnosis.

In April 2008, the Veteran returned to treatment with the VA 
mental health clinic, and noted stressors which included 
being turned down by the VA for disability benefits, the 
death of a cousin, family moving in with him, and physical 
ailments.  His treating psychiatrist diagnosed major 
depressive disorder, with anxiety, "increased in context of 
multiple psychosocial stressors."  In September 2008, a 
psychologist with the VA mental health domiciliary assessed 
the Veteran with alcohol dependence, cocaine dependence, 
cannabis dependence and "major depressive disorder, 
recurrent, moderate."

Associated with the claims folder is a yellow paper, 
presumably from the VA Medical Center, printed on October 23, 
2008.  The documents states:

		DATE OF EXAM:
		EXAMINING PHYSICIAN:
		STATUS:
		Vet failed to report for examination.

This document shows no date of examination, nor does it 
indicate whether the Veteran was informed of the scheduled 
examination, nor does the document have an address showing 
when or where this "notice" was sent the Veteran.  

On remand, the Veteran should be rescheduled for the 
examination, with appropriate notification, to determine 
whether any current psychiatric diagnosis/diagnoses, 
including depressive disorder, are related to any incident of 
service.  Since the in-service diagnosis was indicated to 
have existed prior to service, the examiner should be asked 
to opine as to whether any current acquired psychiatric 
disorder is the result of aggravation of his in-service 
diagnosed passive-aggressive personality disorder.  The 
RO/AMC should note that in his November 2009 travel board 
hearing he supplied a new address, different from the one 
previously used by the RO.

The September 2009 supplemental statement of the case (SSOC) 
was "returned to sender"; and, VA hopefully has a correct 
for the Veteran, therefore the RO should resend the SSOC to 
the Veteran's new address.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for an acquired 
psychiatric disorder  since September 
2008.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO/AMC should send a copy of the 
September 2009 Supplemental Statement of 
the Case to the Veteran at the address he 
provided during his November 2009 Board 
hearing.

3.  After the above has been completed to 
the extent possible, the Veteran should 
be afforded a VA mental disorders 
examination to determine whether any 
current acquired psychiatric disorder is 
related to service.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following 
review of the claims file and examination 
of the Veteran, the examiner should 
provide a diagnosis for any acquired 
psychiatric disorder found.  An opinion 
is requested as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the diagnosed disorder 
arose during service or is otherwise 
related to service.  The examiner should 
comment regarding the diagnosis of the 
passive-aggressive personality disorder 
in service, the "reactive" depression 
and major depressive disorder described 
by the treating VA psychiatrist and the 
conclusion that no axis I diagnosis is 
warranted by the December 2007 examiner.  
Lastly, the examiner should comment as to 
if the Veteran's in-service diagnosis of 
a pre-existing passive-aggressive 
personality disorder is related to any 
current diagnosis, and if so, if it 
represents an aggravation (worsening 
beyond usual progress) of the passive-
aggressive disorder.  The examiner should 
provide a rationale for any opinion 
provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


